Citation Nr: 1242962	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Diabetes mellitus

The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating under Diagnostic Code 7913, effective March 17, 2008.  See 38 C.F.R. § 4.119 (2012).  The Veteran seeks a higher initial rating.

The Veteran's current 20 percent rating takes into account the fact that the Veteran's diabetes mellitus requires insulin and a restricted diet.  See Rating Decision, January 2009; 38 C.F.R. § 4.119 (Diagnostic Code 7913) (2012).  The Veteran asserts that his diabetes mellitus also requires regulation of activities so as to meet the criteria for a higher, 40 percent rating under Diagnostic Code 7913.  

The Board acknowledges, as asserted by the Veteran, that he has not been provided with a VA examination relating to his claim.  By way of background, March 2008 private facility records reflect that the Veteran was hospitalized with a blood sugar level of 854 and diagnosed with new onset diabetes.  Shortly thereafter, in March 2008, the Veteran filed a claim for service connection for diabetes mellitus, which claim was granted by the RO under the presumptive provisions of 38 C.F.R. § 3.309(e) based on his service in the Republic of Vietnam.  The Veteran has not, however, been provided with a VA examination to date, and the Board notes that a typographical error in the January 2009 rating decision refers to an April 2008 physician's statement from the Veteran's private primary care provider (per the private facility records), Dr. R.J., as a VA examination report.  The Board acknowledges that, generally, "a statement from a private physician may be accepted for rating a claim without further examination."  See 38 C.F.R. § 3.326 (2012).  At the same time, however, the Board finds in this particular case that the April 2008 physician's statement from Dr. R.J. is too brief to address the Veteran's alleged regulation of activities due to his diabetes and rate the claim.  Therefore, the Board finds that a remand is necessary to provide the Veteran with a VA examination to address the current severity of his service-connected diabetes mellitus.  See 38 C.F.R. §§ 3.159(c)(4), 3.326 (2012).

The Board also notes that there are no treatment records dated after April 2008 associated with the claims file.  Therefore, the Board finds that a remand is also required to provide the Veteran with an opportunity to identify any outstanding, relevant treatment records relating to his diabetes mellitus and to obtain any records so identified.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Hypertension

The Veteran claims that he has hypertension that was caused by exposure to herbicides in Vietnam.  In the alternative, he asserts that he has hypertension secondary to his service-connected diabetes mellitus.

The Veteran's claim was denied by way of the January 2009 rating decision.  The Veteran filed a notice of disagreement with that decision in September 2009.  The Board acknowledges, as asserted by the Veteran, that no Statement of the Case (SOC) has been issued by the RO relating to his hypertension claim.  Therefore, the Veteran's claim for service connection for hypertension must be remanded so that the RO may provide the Veteran with an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding treatment records relating his diabetes mellitus and hypertension claims.  To that end, provide the Veteran with Forms 21-4142 for his completion.  Associate any records received with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Please ask the examiner to note whether the Veteran's diabetes mellitus requires regulation of activities.  The examiner should also note whether this disability manifests with progressive loss of weight and strength, or episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider (and note the frequency of such hospitalizations or diabetic care provider visits).  All complications related to the Veteran's diabetes mellitus should be noted and discussed in detail.  If the examiner determines that the Veteran's diabetes mellitus requires regulation of activities, the examiner should explain in detail how exactly the Veteran's activities must be regulated.  If the examiner determines that it does not require regulation of activities, the examiner should provide a thorough explanation for that opinion.

3.  Then, the RO should readjudicate the Veteran's diabetes mellitus rating claim after reviewing all of the evidence submitted since the last SSOC was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC with regard to this issue.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

4.  After the above development in paragraph (1) has been completed, provide the Veteran with an SOC addressing the issue of entitlement to service connection for hypertension.  The appellant should be informed that after the issuance of the SOC, he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


